DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          KARL LEE BLAIR,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D18-118

                              [October 4, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Paul L. Backman, Judge; L.T. Case Nos. 15-6710 CF10A,
15-11071 CF10A, 15-11258 CF10A, 15-12422 CF10A, 15-12549 CF10A,
15-12957 CF10A, 15-14270 CF10A.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  AFFIRMED.

WARNER, LEVINE and FORST, JJ., concur.


                          *           *           *

  Not final until disposition of timely filed motion for rehearing.